             Case 3:21-cv-01379-AC        Document  1-1 PM
                                          4/23/2021 4:43 Filed 09/17/21        Page 1 of 10
                                             21CV15881


 1

 2

 3

 4

 5

 6

 7                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

 8                              FOR THE COUNTY OF CLACKAMAS

 9   STATE FARM FIRE & CASUALTY CO. as ) Case No.
     subrogee of KELLEY                    )
10                               Plaintiff ) COMPLAINT
                                           ) (Strict Product Liability)
11          v.                             )
                                           ) Subject to Mandatory Arbitration
12                                         )
     HOME DEPOT U.S.A., INC. and           ) Amount Sought: $298,878.60
13   ONE WORLD TECHNOLOGIES, INC.,         ) Filing Fee $594.00 (ORS 21.160(1)(c))
                                           )
14                             Defendants )
                                           )
15

16

17   COMES NOW the plaintiff and alleges:
18                                                      1.
19   Plaintiff and Defendant are corporations authorized to do business in Oregon.
20                                                      2.
21   All material acts and omissions alleged herein occurred within Clackamas County, Oregon.
22                                                      3.
23   Less than ten years prior to the commencement of this action, Defendants manufactured and/or
24   distributed a Ryobi RV40406 40V leaf blower its lithium ion battery packs and charger, and its
25
     associated connections and components (hereinafter “the product.)”
26   Page 1 COMPLAINT (Strict Product Liability)
                                          Law Office of J. Jason Marquoit
                                            7830 SW 40th Ave., Suite 8
                                               Portland, OR 97219
                                               Ph. (503) 245-0110


                                                                                         EXHIBIT A
                                                                                        Page 1 of 10
               Case 3:21-cv-01379-AC         Document 1-1             Filed 09/17/21   Page 2 of 10




 1                                                        4.

 2   Plaintiff provided insurance coverage to Marjorie Kelley, providing property and casualty

 3   insurance for real and personal property located in Clackamas County, Oregon at all times

 4   material herein (“the property”). Ms, Kelley is hereinafter referred to as “plaintiff’s insured.”

 5   Plaintiff is subrogated to the rights of its insured to the extent of the payments made pursuant to

 6   its policy of insurance, as set forth below.

 7                                                        5.

 8   At all times material herein, the product was being used in its intended manner according to its

 9   manufacturer’s specifications, and if not, was at all times being used in a reasonably foreseeable

10   manner.

11                                                        6.

12   The product was expected to, and did reach the plaintiff’s insured’s property without substantial

13   change in condition from the time it was manufactured and placed into the stream of commerce

14   by defendants, and remained substantially unchanged until the date of the malfunction described

15   herein. The product was manufactured and distributed in an unreasonably dangerous condition,

16   due to a manufacturing and/or design defect, as hereinafter described.

17                                                        7.

18   On or about October 12, 2019, the product malfunctioned, resulting in a fire, which caused

19   damage to the property described above.

20                                                        8.

21   The incident described above was directly and proximately caused by the unreasonably

22   dangerous condition of the defendant’s product.

23                                                        9.

24   The incident caused damage to plaintiff’s insured’s real and personal property described above,

25   all to her total damage in the amount of $298,878.60. Pursuant to the terms of its policy of

26   Page 2 COMPLAINT (Strict Product Liability)
                                            Law Office of J. Jason Marquoit
                                              7830 SW 40th Ave., Suite 8
                                                 Portland, OR 97219
                                                 Ph. (503) 245-0110


                                                                                                EXHIBIT A
                                                                                               Page 2 of 10
             Case 3:21-cv-01379-AC         Document 1-1              Filed 09/17/21   Page 3 of 10




 1   insurance with its insured, plaintiff was required-to, and did pay the amount set forth above.

 2                                                      10.

 3   Pursuant to ORS 30.900, et. seq., defendants are strictly liable for manufacturing and/or

 4   distributing the product in an unreasonably dangerous condition.

 5

 6   WHEREFORE, the plaintiff respectfully requests that this Court enter a judgment against

 7   defendant:

 8   (1)    Awarding plaintiff $298,878.60;

 9   (2)    Awarding plaintiff its costs and disbursements incurred herein; and

10   (3)    For such other relief as the Court deems just and equitable.

11

12   DATED:         April 23, 2021

13
                                                                      /s/ J. Jason Marquoit
14                                                                    J. Jason Marquoit, OSB# 99318
                                                                      Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26   Page 3 COMPLAINT (Strict Product Liability)
                                           Law Office of J. Jason Marquoit
                                             7830 SW 40th Ave., Suite 8
                                                Portland, OR 97219
                                                Ph. (503) 245-0110


                                                                                               EXHIBIT A
                                                                                              Page 3 of 10
                Case 3:21-cv-01379-AC             Document  1-1 AM
                                                  5/7/2021 11:18 Filed 09/17/21              Page 4 of 10
                                                      21CV15881




                                               AFFIDAV IT OF SERVICE


State of Oregon                                     County of Clackam as                                      Circuit Court


Case Number: 21 CV1 5881

Plaintiff:
STATE FARM FIRE & CASUALT Y CO. as subrogee of KELLEY
VS .

Defendant:
HOME DEPOT U.S.A., INC. and ONE WORLD TECHNOL OGIES, INC.

For:
Jason Marquoit
7830 S.W. 40th
Suite 8
Portland, OR 97219
                                                                                     CORPORA TION SERV ICE
Received by Ba rrister Support Service to be served on HOME DEPOT U.S .A., INC. R/A:
COMPANY , 1127 BROADWA Y STREET NE, SUITE 310, SALEM,          OR 97301   .

                                                                                     at 12:10 pm, I:
I, Bobby Chandler, being duly sworn, depose and say that on the 3rd day of May, 2021
                                                                                                  SUITE 310, SALEM, O R
       SERVED the within named HOME DEPOT U.S.A., INC. at 1127 BROADWA Y STREET NE,
                                                                    AND  COMPLAIN     T upon   AUDREY GROOM, who is a clerk
       97 301 by personally serving a true copy of the SUMMONS
       on duty in the office of the Registere d Agent and who is authorized to accept service.

                                                                                        COMPLAIN T along with a statement
 CERTIFICA TION OF MAILING : I certify that on 5/5/2021 a true copy of SUMMONS AND
                                                                                         RIA: CORPORA TION SERVIC E
 regarding the date, time and manner of service was mailed to HOME DEPOT U.S.A. , INC.
                                  STREET    NE, SUITE 310,  SALEM,  OR  97301 by First Class Mail postage paid.
 COMPANY at 1127 BROADWA Y




                                                                                      5'8", Weight: 200, Hair: BROWN,
 Descripti on of Person Served: Age: 25, Sex: F, Race/Skin Color: CAUCASIA N, Height:
 Glasses: N




                                                                                         11111 1111 11111111111   IIll II I Ill
                                                                                                               1111 I A I I
                                                                                                            EXHIBIT
                                                                                                        Page 4 of 10
               Case 3:21-cv-01379-AC                   Document 1-1                   Filed 09/17/21                   Page 5 of 10


                                     AFFIDAVIT OF SERVICE For 21CV15881

I declare I am a resident of the State of Oregon. I am a competent person 18 years of age or older and not a party to or
attorney in this proceeding. I certify that the person, firm, or corporation served is the identical one named in this action. I
hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for
use as evidence in court and is subject to penalty for perjury.




                                            he~     day
                                              ntwho is


                                                                                        Barrister Support Service
                                                                                        11349 SW 60th Ave
                                                                                        Portland, OR 97219
                                                                                        (503) 246-8934
                            OFACIAl. STAMP
                           TERRY P. SHELDON                                             Our Job Serial Number: TSB-2021002080
                        NOTARYPUBUC-OBEGON
                                                                                        Ref: OR-F210
               ..        COMMISSION NO. 967859
             MY COMMISSION EXPIRES OCTOBER 18, 2021
                                       Copynght C 1992-2021 Database Services, Inc - Process Serve(s Toolbox   ve 2a


                                                                                                                                EXHIBIT A
                                                                                                                               Page 5 of 10
Case 3:21-cv-01379-AC                     Document 1-1   Filed 09/17/21    Page 6 of 10




    Malstrom's Process Serving, Co.
          155 Culver Ln S
                                                                          ~


                                                              II
       Salem, Oregon 97302                                                           USPOSTAGE
      C-,rw Sat!ic. /1 • ., S,-cl«/tlJ/                                   ID"""'     $ 00.51
                                                                                       Flt•U:1.t•
                                                                          Malled From 97302




                                                                                           EXHIBIT A
                                                                                          Page 6 of 10
                     Case 3:21-cv-01379-AC                          Document  1-1 AM
                                                                    5/7/2021 11:18 Filed 09/17/21                              Page 7 of 10
                                                                        21CV15881




                                       IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                                     FOR THE COUNTY OF CLACKAMAS


   STATE FARM FIRE & CASUALTY CO. ) Case No. 21CV15881
   as subrogee of KELLE Y,        )
                                  ) SUMMONS
                                  )
                    Plaintiff     )
   V.                             )
                                  )
   HOME DEPOT U.S.A., INC. and    )
   ONE WORLD TECHNOLOGIES, INC., )
                                  )
                   Defendants     )

To:        HOME DEPOT U.S.A., INC.                                                         Defendant
           c/o CORPORATION SERVICE COMPANY                                                 (Registered Agent)
           1127 BROADWAY STREET NE STE 310
           SALEM, OR 97301

         You are hereby required to appear and defend the complaint filed against you in the above-entitled action within thirty (30)

                                                                                                                      /J
days from the date of seivice of this summons upon you, and in case of your failure to do so, for want thereof, plaintiff(s) will apply to
the court for the relief demanded in the complaint.

NOTICE TO THE DEFENDANT: READ T H ESE PAPERS CAREFULLY !                                   [             ___        _,l,__ ___ ______,.c___                     _

  You must ·appear" in this case or the other side will win automabcally To "appear" you must e                   [Signatur of Attorney/Author for Plainr
with the court a legal paper called a ·mo11011· or ·answer: The "mobon· or ·answer' must be given o               J. Jas5m MarquoiL OSB No. 99., 18
the court crerf< or administrator w1lhtn lJ days arong with the required filing fee. rt must be in proper         L AW OFFICE OF J. JASON MARQUOIT
form and have proof of service                                                                                     \ /0 SW 40d, A . S ite 8
                               -_ on the plaintiffs attorney, or if the plaintiff does not have an a t t o r n e y78
proof of service upon the plamt1ff.                                                                                                  ve., U
  If you have any quest1011S, yoo should see an attorney immedately. lf yoo need help in findng a                     rtland, OR 97219               (503) 245-0110
anorney, yoo m8'J can the Oregon State Bar's Lawyer Referral Service al (503) 684-3763 or toMree
in Oregon at (800) 452-7636

STATE OF OREGON, County of Multnomah) ss.

 I. the undersigned attorney of record for the plaintiff, certify that the foregoing is an exact and complete copy of the original summons in the above-entitled action.



                                                                                                                      Attomey of Record for Plaintiff{s)
TO THE OFFICER O R OTHER PERSON SERV ING THIS SUMMONS: You are hereby directed to serve a true coJ> fthis summons, together with a true
copy of the complaint mentioned therein, upon the ind ividual(s) or other legal entity(ics) to who7or which this summ      · · directed, and to make your proof of
service on the reverse hereof or upon a separnte similar document which you shall attach hereto.
                                                                                                 I                  '



                                                                                                                         Attorney of Record~     Plaintiff(s)




        OR\Gl~~AL
                                                                                                                                                EXHIBIT A
                                                                                                                                               Page 7 of 10
                           Case 3:21-cv-01379-AC 5/19/2021
                                                 Document10:28
                                                           1-1 AM
                                                               Filed 09/17/21                                                          Page 8 of 10
                                                     21CV15881




                                            IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                                           FOR THE COUNTY OF CLACKAMAS


    STATE FARM FIRE& CASUALTY CO. ) Case No. 21CV15881
    as subrogee of KELLEY,        )
                                  ) SUMMONS
                                  )
                     Plaintiff
                                  )
    V.
                                                                                )
                                                                                )
    HOME DEPOT U.S.A., INC. and                                                 )
    ONE WORLD TECHNOLOGIES, INC. ,                                              )
                                                                                )
                                  Defendants                                    )

To:         HOME DEPOT U.S.A., INC.                                                                  Defendant
            c/o CORPORATION SERVICE COMPANY                                                          (Registered Agent)
            1127 BROADWAY STREET NE STE 310
            SALEM, OR 97301

         You are hereby required to appear and defend the complaint filed against you in the above-entitled action within thirty (30)
days from the date of service of this summons upon you, and in case of your failure to do so, for want thereof, plaintiff(s) will apply to
the court for the relief demanded in the complaint.

NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!                                               [

  You must "appear" in this case or the other side will win automatically To ·appear" you must
with the court a legal paper called a ·motlOO· or ·answer· The ·mohori' or ·answer" must be given o                J. Jaso'n Marquoit OSB No. 99 18
the court clerk or administrator within 30 days along with the required' filing fee It must be In proper           LAW OFFICE OF J. JASON MARQUOIT
form and have proof of service_ on the pla1nhffs attorney, or if the plaintiff does not have an attomey
                                                                                                     v             78 0 SW 40th Ave. Suite 8
proof of service upon the plaintiff                                                                                                       '
  If you have any questions, you should see an attorney immediately If you need help in finding a~                    rtland, OR 97219                (503) 245-0110
attorney, you may call the Oregon State Bar's lawyer Referral Service at (503) 684-3763 or toll-fr
in Oregon at (800) 452-7636

STATE OF OREGO , County of Multnomah) ss.

 I, the undersigned attorney of record for the plaintiff, certify that the foregoing is an exact and complete copy of the original summons in the above-entitled action.




                                                                                                                                 Attorney of Record for Plaintifl{s)
TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true cop                                         fthis summons, together with a true
copy of the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to who/             or which this sunun    i directed, and to make your proof of
service on the reverse hereof or upon a separate similar document which you shall attach hereto.



                                                                                                           I



         ORIGl~JAL
                                                                                                                                                     EXHIBIT A
                                                                                                                                                    Page 8 of 10
         Case 3:21-cv-01379-AC 5/26/2021
                               Document10:14
                                         1-1 AM
                                             Filed 09/17/21                           Page 9 of 10
                                   21CV15881




                                      AFFIDAVIT OF SERVICE


                          IN THE CIRCUIT COURT OF THE STATE OF OREGON
                              IN AND FOR THE COUNTY OF CLACKAMAS

Case Number: 21CV15881

Plaintiff:
STATE FARM FIRE & CASUALTY CO. as                             Service Documents:
aubrogee of KELLEY                                            SUMMONS AND COMPLAINT

vs.

Defendant:
HOME DEPOT U.S.A., INC. and ONE WORLD
TECHNOLOGIES, INC.

For: Jason Marquoit

Received by BARRISTER SUPPORT SERVICE, INC. on the 28th day of April, 2021 at 1:35 pm to be served
on ONE WORLD TECHNOLOGIES, INC RIA: CORPORATION SERVICE COMPANY, 251 LITTLE FALLS
DRIVE, WILLMINGTON, DE 19808. I.  Danielle          Stevens       being duly sworn, depose and
say that on the 30th day of April   , 20il._ at _3:.&.J2..m., executed service by delivering a true
copy of the SUMMONS AND COMPLAINT in accordance with state statutes in the manner marked below:

() PUBLIC AGENCY: By serving _ _ _ _ _ _ _ _ _ _ _ _ as
_ _ _ _ _ _ _ _ _ _ _ of the within-named agency.

() SUBSTITUTE SERVICE: By serving _ _ _ _ _ _ _ _ _ _ _ as


~) CORPORATE SERVICE: By serving :,Lye.,na"'n"-'nee_Gs,a""re.,s'--_ _ _ _ _ _ as
 Litigation Mangement Service I eader Authorized to Accept

( ) OTHER
_   _ _ _SERVICE:
          ____    As_
                    described
                      _ _ _in_theasComments
                                    ____    below
                                              __  by_
                                                    serving
                                                      _ _ _ _.


( )NON SERVICE: For the reason detailed in the Comments below.

( ) POSTED SERVICE: on _ _ _ _ _ _ _(date)                 at _ _ _ _ _ _ _(time) to a conspicuous
place on the property described herein.

(CERTIFICATION OF MAILING) I hereby certify that on              .;l-?>}1.0:?I          (date) a true copy of
the above document was mailed to the defendant(s) with a copy of this proof of service.

COMMENTS: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Age~ Sex M          E   Race ~Wh=ite;..__ Height   ~s·-s__    Weight ..1.,13.,_s_ _ Hair Rmwn         Glasses
y ..N_




                                                                            Ill II IIII III 11111111111111111111111
                                                                                                      EXHIBIT A
                                                                                                 Page 9 of 10
           Case 3:21-cv-01379-AC                    Document 1-1              Filed 09/17/21             Page 10 of 10




                                       AFFIDAVIT OF SERVICE For 21CV15881


     I declare under penalty of pe~ury that I am a resident of the State of service. I am a competent person 18
     years of age or o lder and not a party to or attorney in th is proceeding and am authorized to serve the
     process described herein. I certify that the person, firm, or corporation served is the identical one named in
     this action. I am not a party to nor an officer, director, or employee of, nor attorney for any party, corporate or
     otherwise.




     Subscribed and Sworn to before me on the 3rd
     day of         May       , ~ by the affiant who                        Danielle Stevens
     is personally known to me.                                             PROCESS SERVER # No #'sin Qetaware
                                                                            Appointed in accordance with State Statutes


     -N~                                                                    BARRISTER SUPPORT SERVICE, INC.
                                                                            11349 SW 60th Ave.
                                                                            Portland, OR 97219-6754
                                                                            (503) 246-8934

           KIMBERLY J. RYAN                                                 Our Job Serial Number: 2021002084
           NOTARY PUBLIC                                                    Ref: OR-F210
        STATE OF DELAWARE
    My Commission Expires March 31, 2024
'-----------.....:....:~w,_..,,.L,.tc 1992-2021 Database Services, Inc. -Process Serve($ Toolbox V8.2e


                                                                                                                 EXHIBIT A
                                                                                                               Page 10 of 10
